MEMORANDUM **
Davis’s case was not yet final on direct appeal when the Supreme Court decided Crawford v. Washington, 541 U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). See Caspari v. Bohlen, 510 U.S. 383, 390, 114 S.Ct. 948, 127 L.Ed.2d 236 (1994) (“[A] conviction and sentence become final for purposes of retroactivity analysis when ... a timely filed petition [for writ of certiorari] has been finally denied.”). Under Crawford, the admission of Medina’s statement violated Davis’s Confrontation Clause rights — a point the government now concedes. See Crawford, 541 U.S. at 68, 124 S.Ct. 1354. We therefore remand for the district court to determine if the error was prejudicial.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.